Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the initial office action that has been issued in response to patent application 16/579,310 filed 09/23/2019. Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 8 and 15 are independent claims, claims 2-7 are dependent on claim 1, claims 9-14 are dependent on claim 8 and claims 16-20 are dependent on claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea. The rationale for this determination is explained below:

Claim 1 is directed to a statutory category of a process. However, claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation: receiving a grant message from a first entity, wherein the grant message comprises a key; and an indication of a first capability granted to a second entity to perform one or more operations with respect to a resource related to the first computing entity;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind and/or interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “receiving” in the context of this claim encompasses a human manually and/or mentally receiving a grant message from a first entity. Using the broadest reasonable interpretation in light of the specification, assume a company scenario where a secretary is the gatekeeper to files of company personnel. For this step, the secretary manually receives a first letter and/or mentally takes note of the granted permission and password from a first employee that a second employee is permitted to read a file of the first employee. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, if a claim limitation, under its broadest reasonable interpretation, covers an interaction between people, then it falls within the “Certain Method of organizing human activity” grouping of abstract ideas.
Similarly, the limitation: generating an entry in a capability table based on the grant message;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “generating” in the context of this claim encompasses a human 
Similarly, the limitation: receiving a request from the second entity to perform an operation of the one or more operations with respect to the resource, wherein the request comprises the key;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind and/or interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “receiving” in the context of this claim encompasses a human manually and/or mentally receiving a request from the second entity. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary manually receives a second letter and/or mentally hears a request with the password from the second employee asking to read the file of the first employee. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, if a claim limitation, under its broadest reasonable interpretation, covers an interaction between people, then it falls within the “Certain Method of organizing human activity” grouping of abstract ideas.
confirming that the second entity is permitted to perform the operation based on the key and the entry in the capability table;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “confirming” in the context of this claim encompasses a human manually and/or mentally confirming rights and key of the second entity. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary manually checks received letters and/or mentally confirms that the second employee has the right to read the file based on previously noted password. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitation: transmitting the request to the first entity in response to the confirming
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “transmitting” in the context of this claim encompasses a human manually forwarding the request to the first entity. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary informs the first employee that the second employee wants to read the file. If a claim limitation, under its broadest reasonable interpretation, covers an interaction between 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements of using a switch in the network and computing entities in performing the receiving, generating, confirming and transmitting steps. It appears that the claimed invention is directed toward solving a problem of delegating access control to an intermediary entity. However, this problem has been around prior to computers and is not a technical problem. The switch is recited at a high-level of generality such that it amounts to merely using a generic computer component as a tool to perform the abstract idea. Note, the instant specification ¶0023 discloses that the switch can be implemented as a physical switch or a virtual switch. Also, computing entities are recited at a high-level of generality such that it amounts to merely using a generic computer component as a tool to perform the abstract idea. Accordingly, the specification does not provide sufficient details that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the claimed invention provides a technical solution.
Thus, the claim is directed to an abstract idea that is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 

Claim 2 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: method of claim 1, further comprising receiving a mint message from the second entity comprising: the key; and an indication of a second capability granted to a third entity in the network to perform a subset of the one or more operations with respect to the resource; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind and/or interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “receiving” in the context of this claim encompasses a human manually and/or mentally receiving a message from the second entity. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary manually receives a third letter and/or mentally takes note of the password from the second employee that a third employee is permitted to read the file of the first employee. If a 
Similarly, the limitation: verifying that the second entity is permitted to grant the second capability based on the key and the entry in the capability table;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “verifying” in the context of this claim encompasses a human manually and/or mentally verifying rights and the key of the second entity. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary manually (with pen and paper) and/or mentally checks whether the second employee has the rights for granting the third employee to read the file of the first employee. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
Similarly, the limitation: generating an additional entry in the capability table based on the mint message in response to the verifying
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements of using a switch in the network and computing entities in performing the receiving, verifying and generating steps. As discussed above, the use of switch and computing entities does not integrate the abstract idea into a practical application. Also as discussed above, the use of switch and computing entities, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.

Claim 3 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: The method of claim 1, further comprising: receiving, by the switch, a revocation message from the first entity indicating removing the entry from the capability table based on the revocation message
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind and/or 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements of using a switch in the network and computing entities in performing the receiving, verifying and generating steps. As discussed above, the use of switch and computing entities does not integrate the abstract idea into a practical application. Also as discussed above, the use of switch and computing entities, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.


The limitation: The method of claim 3, further comprising: determining that an additional entry in the capability table is a descendant of the entry; and removing the additional entry from the capability table based on the revocation message
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind and/or interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “determining” and “removing” in the context of this claim encompasses a human manually and/or mentally determining that there is a descendant entry and removing that entry from the table. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary manually (with pen and paper) checks and/or mentally determines that there is another permission related to the revocation of the read permission of the second employee. The secretary then manually shreds and/or mentally erases the related permission. If a claim limitation, under its broadest reasonable interpretation, within the “Mental Processes” grouping of abstract ideas. Additionally, if a claim limitation, under its broadest reasonable interpretation, covers an interaction between people, then it falls within the “Certain Method of organizing human activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements in performing the receiving and 

Claim 5 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: The method of claim 1, wherein: the grant message comprises: an identifier of a memory region corresponding to the resource; a length of the memory region; the indication of the first capability; and the key; and the one or more operations comprise one of: read; write; or invoke
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “identifier” and “length” in the context of this claim encompasses a location of the resource of the first entity. Similarly, the “indication” and “key” can be mentally noted and/or manually written down (with pen and paper) by a human. Furthermore, the “one or more operation” defines the type of permission that can also be mentally noted and/or manually written down by a human. Using the broadest reasonable interpretation in light of the specification and based on the company 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites an additional element of a memory. The memory is recited at a high-level of generality such that it amounts to merely using a generic computer component as a tool to perform the abstract idea. Note, the instant specification ¶0020 discloses that the memory can be implemented as a hardware component or a virtual computing component. Accordingly, the specification does not provide sufficient details that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the claimed invention provides a technical solution. 
Thus, the claim is directed to an abstract idea that is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Claim 6 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: The method of claim 1, further comprising: receiving results of the operation from the first entity; and transmitting the results of the operation to the second entity
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “receiving” and “transmitting” in the context of this claim encompasses a human manually receiving requested operation from the first entity and forwarding the received operation to the second entity. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary receives the file from the first employee and sends the file to the second employee. If a claim limitation, under its broadest reasonable interpretation, covers an interaction 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements of using a switch in the network and computing entities in performing the receiving and removing steps. As discussed above, the use of switch and computing entities does not integrate the abstract idea into a practical application. Also as discussed above, the use of switch and computing entities, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.

Claim 7 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: The method of claim 1, wherein transmitting the request to the first entity in response to the confirming comprises translating the request into a format associated with the operation of the one or more operations
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “translating” in the context of this claim encompasses a human manually translating request into an appropriate format. Using the broadest reasonable interpretation in light of the specification and based on the company scenario, for this step, the secretary translates the request from a foreign language into English. If a claim limitation, under 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements of using a switch in the network and computing entities in performing the receiving and removing steps. As discussed above, the use of switch and computing entities does not integrate the abstract idea into a practical application. Also as discussed above, the use of switch and computing entities, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.

Claim 8 recites a computer system comprising a non-transitory computer-readable medium with stored instructions, which is a machine; and claim 15 recites a non-transitory computer-readable medium with stored instructions, which is a manufacture. Thus, both claims 8 and 15 are directed to one of the four categories of patent eligible subject matter. However, claims 8 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
When the stored instructions are executed, each of the following limitations correspond to the limitations addressed in independent claim 1 and thus the same rationale applies equally.
Accordingly, the claim recites an abstract idea.

Thus, the claim is directed to an abstract idea that is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a switch, computing entities, a non-transitory computer-readable medium and processors amount to no more than merely using a generic computer component as a tool to perform the abstract idea. Merely using a generic computer component to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the additional element, whether taken alone or in combination, does not 
Similarly, the limitations of claims 9-14 dependent on independent claim 8 correspond to the limitations addressed in dependent claims 2-7 and thus the same rationale applies equally.
Furthermore, the limitations of claims 16-20 dependent on independent claim 15 correspond to the limitations addressed in dependent claims 2-6 and thus the same rationale applies equally.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102 as being unpatentable over Karp et al. (US Patent No. 6,470,339, hereinafter “Karp”)

Regarding claims 1, 8 and 15, Karp discloses receiving, by a switch in the network, a grant message from a first computing entity in the network (Karp, Fig. 1, col. 3, lines 34-46: resource mediator 12 receiving a list of lock/permission pairs), 
wherein the grant message comprises: a key; and an indication of a first capability granted to a second computing entity in the network to perform one or more operations with respect to a resource related to the first computing entity (Karp, Fig. 1, col. 3, lines 21-34: lock/permission pairs to include lock keys and corresponding capability, e.g., read/write/execute, permissions);
generating, by the switch, an entry in a capability table based on the grant message (Karp, Fig. 1, col. 3, lines 34-46: resource mediator would insert the list of lock/permission pairs into the resource descriptor18 of repository 16);
receiving, by the switch, a request from the second computing entity to perform an operation of the one or more operations with respect to the resource, wherein the request comprises the key (Karp, Figs. 1 & 2, col. 4, line 66 – col. 5, line 12; col. 5, lines 54-65: resource mediator 12 receives request 200 to access resource 20 with a key);
confirming, by the switch, that the second computing entity is permitted to perform the operation based on the key and the entry in the capability table (Karp, Fig. 1, col. 3, lines 21-33: resource mediator matching provided keys); and
transmitting, by the switch, the request to the first computing entity in response to the confirming (Karp, col. 6, lines 21-37: forwarding message 202).

Regarding claims 3, 10 and 17, Karp discloses the method of claims 1, 8 and 15 respectively, further comprising: receiving, by the switch, a revocation message from the first computing entity indicating that the first capability is revoked for the second computing entity and 
removing the entry from the capability table based on the revocation message (Karp, Fig. 1, col. 3, lines 34-46: revoked permission and removing or deletion from the repository).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US Patent No. 6,470,339, hereinafter “Karp”) in view of “A technique for user-to-user delegation of capabilities with reduced access rights” disclosed anonymously, hereinafter “IPCOM”.

Regarding claims 2, 9 and 16, Karp discloses the method of claims 1, 8 and 15 respectively, but does not explicitly disclose receiving, by the switch, a mint message from the second computing entity. However, Karp teaches the concepts of receiving, by the switch, a grant message from a computing entity (Karp, Fig. 1, col. 3, lines 34-46: resource mediator 12 receiving a list of lock/permission pairs);
wherein the grant message comprises: a key; and an indication of a capability granted to another computing entity in the network to perform one or more operations with respect to a resource related to the first computing entity (Karp, Fig. 1, col. 3, lines 21-34: lock/permission pairs to include lock keys and corresponding capability, e.g., read/write/execute, permissions);
confirming, by the switch, that the another computing entity is permitted to perform the operation based on the key and the entry in the capability table (Karp, Fig. 1, col. 3, lines 21-33: resource mediator matching provided keys); and 
generating, by the switch, an entry in a capability table based on the grant message (Karp, Fig. 1, col. 3, lines 34-46: resource mediator would insert the list of lock/permission pairs into the resource descriptor18 of repository 16).
While Karp does not explicitly disclose the concept of receiving, by the switch, a mint message, IPCOM teaches the concept of “transitive delegation,” by which a user who is granted access from another user can further delegate a subset of the granted rights to other users (IPCOM, page 1, first paragraph).
.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US Patent No. 6,470,339, hereinafter “Karp”) in view of Fischer et al. (US Patent No. 10,009,337, hereinafter “Fischer”).

Regarding claims 4, 11 and 18, Karp discloses the method of claims 3, 10 and 17 respectively, but does not explicitly disclose determining an additional entry in the capability table is a descendant of an entry and removing the additional entry based on the revocation message.
Fischer teaches the use of a hierarchical tree in managing access rights of parent-child relationships (Fischer, Fig. 10A, col. 25, line 57 - col. 26, line 7). When the access right of a parent is revoked, the child branch is cut from the parent tree, thereby removing the descendant entries (Fischer, Figs. 10A and 10B, col. 27, lines 29-46).
Karp and Fischer are analogous art to the claimed invention because they are in the same field of managing access control of resources. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Fischer to store access rights in a hierarchical tree to more effectively manage access rights involving parent-child entities.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US Patent No. 6,470,339, hereinafter “Karp”) in view of Umamageswaran (US Patent No. 7,669,189).

Regarding claims 5, 12 and 19, Karp discloses the method of claims 1, 8 and 15, respectively, wherein: the grant message comprises: the indication of the first capability; and the key; and the one or more operations comprise one of: read; write; or invoke (Karp, Fig. 1, col. 3, lines 21-34: lock/permission field 72 includes lock/permission pairs for resource 20). 
Karp does not explicitly disclose wherein: the grant message comprises: an identifier of a memory region corresponding to the resource; a length of the memory region. Umamageswaran teaches locating content in a memory by region, address and length (Umamageswaran, col.4, line 57 – col. 5, line 4)
Karp and Umamageswaran are analogous art to the claimed invention because they are in the same field of memory access. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Umamageswaran to uniquely identify content in a memory such as resource 20.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 102 as being unpatentable over Karp et al. (US Patent No. 6,470,339, hereinafter “Karp”) in view of Yaguchi et al. (US Patent No. 10,637,830, hereinafter “Yaguchi”)

Regarding claims 6, 13 and 20, Karp discloses the method of claims 1, 8 and 15 respectively, but does not explicitly disclose the method further comprising: receiving, by the switch, results of the operation from the first computing entity; and transmitting, by the switch, the results of the operation to the second computing entity.
Yaguchi teaches a virtual private network (VPN) access control system with an authentication function in which a VPN router functions as a gateway that connects internal network to an external network, where all communications between the internal network and the external network goes through the VPN router (Yaguchi, Fig. 1, col. 6. lines 7-14, lines 54-63; col. 7, lines 4-15: connections via VPN router 16 with an authentication function). 
Karp and Yaguchi are analogous art to the claimed invention because they are in the same field of access control. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Yaguchi to prevent leakage of information from the internal network, such as the resource 20.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US Patent No. 6,470,339, hereinafter “Karp”) in view of Lee et al. (US Patent No. 8,527,661, hereinafter “Lee”).

Regarding claims 7 and 14, Karp discloses the method of claims 1 and 15, respectively, but does not explicitly disclose wherein transmitting, by the switch, the 
Lee teaches networking gateways to manage communication and transfer of data between server system interconnection fabric and connections from client (Lee, col. 2, lines 27-36). Namely, a front-side gateway (“FSG”) of a storage server system 110 translates communications to a client 140 while a back-side gateway (“BSG”) of the storage server system 110 translates communications to a storage device 162 (Fig. 1, col. 5, lines 7-17).
Karp and Lee are analogous art to the claimed invention because they are in the same field of memory access. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Lee as interconnection between client device and storage systems may be of a different type of interconnection fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 11:30am-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432